Citation Nr: 0830678	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-06 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel



INTRODUCTION

The appellant is a veteran who had active military service 
from June 1971 to May 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2002 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon, which granted 
service connection for PTSD, rated 50 percent, effective 
December 1, 2000.  In August 2005, the Board had denied a 
rating in excess of 50 percent for PTSD.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a December 2007 memorandum 
decision, the Court vacated the Board's August 2005 decision, 
and remanded the matter for readjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In the Court's December 2007 memorandum decision, it was 
stated that remand was required essentially because in 
evaluating the severity of the veteran's PTSD, the Board 
erred in not obtaining another VA examination where the 
medical evidence showed a declining Global Assessment of 
Functioning (GAF) score and the most recent (March 2004) 
medical evidence indicated worsening PTSD symptoms.  VA's 
duty to assist the veteran includes obtaining a thorough and 
contemporaneous examination where necessary to reach a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  Reexamination will be requested 
whenever VA determines that there is a need to verify the 
current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if the evidence 
indicates that there has been a material change in a 
disability, or if the current rating may be incorrect.  Id.  
Therefore, in this case, remand is warranted in order to 
provide the veteran with a new VA compensation and pension 
examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 
181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); 
Caluza v. Brown, 7 Vet. App. 498, 505 (1995).
It is noteworthy that, as this appeal is from the initial 
rating assigned with the award of service connection, staged 
ratings are for consideration.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the veteran to 
identify the provider(s) of any 
additional treatment or evaluation he has 
received for his PTSD that are not 
already of record and to provide any 
releases necessary to obtain records of 
such treatment or evaluation.  The RO 
should obtain complete records of all 
such treatment and evaluation from all 
sources identified by the veteran.

2.  The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
PTSD.  The veteran's claims file, to 
include this Remand, must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
identify the nature, frequency and 
severity of all current symptoms of the 
PTSD.  The psychiatrist should 
specifically opine regarding the impact 
of the veteran's PTSD symptoms on his 
occupational and social 
functioning/activities, to include 
whether the symptoms render him 
unemployable.  The examiner must be 
furnished a copy of the criteria for 
rating PTSD, and should comment regarding 
the presence or absence of each listed 
symptom in the criteria above 50 percent 
(and if a symptom is noted present, its 
severity and frequency).  

In addition, the examiner should provide 
an explanation of the significance of the 
GAF scores previously assigned on VA 
examinations in January 2002, July 2002 
and February 2004.  Thereafter, the 
examiner should provide a current GAF 
score with an explanation of the 
significance of the score assigned.  The 
examiner should explain the rationale for 
all opinions.

3.  The RO should then readjudicate the 
claim for increased rating, to include 
consideration of the possibility of 
"staged" ratings, if indicated.  If the 
claim remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case and afford the veteran and his 
representative the appropriate 
opportunity to respond before the claims 
file is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

